                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

JEFFREY SCARPIELLO,

                Plaintiff,

v.                                                        Case No: 8:18-cv-1860-MSS-AEP

MEDICAL SUPPORT LOS ANGELES,
a Medical Corporation, a/k/a MSLA, a foreign
corporation registered to do business in Florida;
MSLA MANAGEMENT, LLC, a foreign limited
liability company registered to do business in Florida;
LOGISTICS HEALTH, INC., a foreign
corporation registered to do business in Florida;
OPTUM, INC., d/b/a OptumServe, a foreign corporation; and
UNITEDHEALTH GROUP INCORPORATED,
(NYSE: UNH), a foreign corporation,

                Defendants.
                                         /

                                             ORDER

        This matter comes before the Court upon Plaintiff’s Motions to Compel Discovery

Responses (Docs. 42 & 49) and Defendant’s Response in Opposition (Doc. 52). A telephonic

hearing was held on December 6, 2018. Accordingly, after due consideration and for the reasons

stated at the hearing, it is hereby

        ORDERED:

        1. Defendant, Medical Support Los Angeles, a Medical Corporation (“MSLA”), has

            until 5:00 PM on December 7, 2018 to file a motion requesting a confidentiality

            order. If such a motion is filed, the Court will issue a notice scheduling a hearing on

            the matter for December 13, 2018 at 10:30 AM.

        2. Plaintiff’s Motion to Compel Discovery (Doc. 42) is GRANTED as to interrogatory
           requests No. 2-5 and No. 8, insofar as the Defendant’s responses must be amended

           without the objections.

       3. Plaintiff’s Motion to Compel Discovery (Doc. 49) is GRANTED as to Interrogatory

           No. 9, and a response must be produced upon the Court’s entry of a confidentiality

           order.

       4. Plaintiff’s Motion to Compel Discovery (Doc. 49) is GRANTED as to requests for

           production No. 1-4 and No. 6, and production of the requested discovery shall occur

           upon the Court’s entry of a confidentiality order.

       5. Plaintiff’s Motion to Compel Discovery (Doc. 42) is DENIED without prejudice as

           to requests for production No. 5 and No. 11.

       6. The Court will issue a notice scheduling a status conference hearing for January 3,

           2019 at 10:00 AM to address any discovery matters.

       DONE AND ORDERED in Tampa, Florida, this 7th day of December, 2018.




cc: Counsel of record




                                               2
